Name: 2007/473/EC: Council Decision of 25 June 2007 on declassifying certain parts of the SIRENE Manual adopted by the Executive Committee established by the Convention implementing the Schengen Agreement of 14 June 1985
 Type: Decision
 Subject Matter: international law;  sources and branches of the law;  European Union law;  documentation
 Date Published: 2007-07-07

 7.7.2007 EN Official Journal of the European Union L 179/52 COUNCIL DECISION of 25 June 2007 on declassifying certain parts of the SIRENE Manual adopted by the Executive Committee established by the Convention implementing the Schengen Agreement of 14 June 1985 (2007/473/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 207(3) thereof, Whereas, (1) By its Decision 2003/19/EC of 14 October 2002 on declassifying certain parts of the SIRENE Manual adopted by the Executive Committee established by the Convention implementing the Schengen Agreement of 14 June 1985 (1) the Council declassified certain parts of the SIRENE Manual, and downgraded Section 2.3 of the SIRENE Manual as well as Annexes 1, 2, 3, 4, 5 and 6 to Restreint UE. (2) The latest version of the SIRENE Manual, as it appears in Commission Decisions 2006/757/EC (2) and 2006/758/EC (3) of 22 September 2006 on amending the SIRENE Manual does not contain a provision equivalent to Section 2.3 as it stood at the time of the adoption of Decision 2003/19/EC. (3) The Council now considers it appropriate to declassify further parts of the SIRENE Manual. (4) The classification of Annexes 1, 3, 4 and 6 should remain Restreint UE, HAS DECIDED AS FOLLOWS: Article 1 The Annexes 2 and 5 to the SIRENE Manual shall be declassified. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Union. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 25 June 2007. For the Council The President A. SCHAVAN (1) OJ L 8, 14.1.2003, p. 34. (2) OJ L 317, 16.11.2006, p. 1. (3) OJ L 317, 16.11.2006, p. 41.